DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothouse (DE102008026313 A1) in view of Agarwal (Journal of Thermal Spray Technology, Vol. 12, No. 3, September 2003). 
As to claims 1, 2, and 19, Grothouse teaches a method for producing a composite material component comprising the following steps: 
(a) providing a negative form (4);
(c) applying at least one functional layer by means of thermal spraying onto said negative form ([0021]);
(d) applying at least one fiber-reinforced plastic layer including a hardenable matrix material ([0023]); 
(e) hardening said matrix material ([0026]); and 
(f) releasing the composite material component and the functional layer from the negative form to thereby obtain the composite material components ([0026]).
-4/K difference in thermal expansion coefficients between the negative form material and functional layer.
Regarding (i), Agarwal teaches finish treating the negative form (mandrel) to a surface finish of 0.5 microns (Section 2.2) which would meet both the claimed Sa and Sz.  
Regarding (ii), Agarwal teaches providing a (metallic) aluminum mandrel (Section 2.2) with a near net shape aluminum oxide coating (Title).  The difference between the coefficients of thermal expansion for the aluminum mandrel and aluminum oxide coating is 18*10-6/K (Section 2.3, sentence bridging page 352-353 provides the coefficients), which is smaller than the claimed 1*10-4/K.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these aspects from Agarwal into Grothouse because Grothouse teaches/suggests applying a ceramic coating on a solid auxiliary core and releasing the coating from the core, and Agarwal provides a coating that falls within the scope of this teaching/suggestion permitting removal of the coating from the core. 
As to claims 3, 4, and 13, when the Agarwal aluminum mandrel material and alumina coating material are used in the Grothouse process as set forth above in the rejection of claim 1, all of claims 3, 4, and 13 are met.  
As to claim 8, Grothouse’s release layer ([0026]) is interpreted to be an adhesion layer.

As to claim 11, Agarwal teaches an alumina (ceramic) functional layer thickness of 400-600 microns (Fig. 5, Fig. 6(a)).
As to claims 15-18, Grothouse teaches carbon and Kevlar fibers which are soaked with a hardenable resin matrix before application to the mandrel/negative form (claim 10, [0023]).  The resulting article is greater than 500 microns (Grothouse, claim 5).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothouse (DE102008026313 A1) in view of Agarwal (Journal of Thermal Spray Technology, Vol. 12, No. 3, September 2003), and further in view of Paredes (Surface & Coatings Technology, Vol. 200 (2006), pp. 3049-3055).  Grothouse and Agarwal teach the subject matter of claim 6 above under 35 U.S.C. 103.
As to claims 6 and 7, Grothouse is silent to the preheat.  However, Paredes teaches that “most…seem to agree on the benefits of pre-heating” (page 3050, right column) in thermally sprayed coatings, and specifically pre-heating to 120 C (Table 1).  It would have been prima facie obvious to incorporate the Paredes pre-heating into Grothouse as a known improvement that provides adequate adhesion and cleaning (volatilization) of surface contaminants (page 3050, right column).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable 

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive or are moot over Agarwal above.
Applicant argues on page 7 of the response that Grothouse discloses two techniques for separating the finished composite material component from the negative form: (1) machining method (e.g. by milling or turning), or (2) using a separating agent.  It is difficult to see how this statement can be a complete summary of the Grothouse removal process.  Based on [0026] of the Grothouse translation, Grothouse specifically states that “either the auxiliary core is made of a material which ensures easy detachment of the component…” or it can use a release agent.  The Merriam-Webster definition of the verb “detach” is “to separate especially from a larger mass and usually without violence or damage”.  While it is true that milling and turning are mentioned in [0027], it seems the Grothouse translation is broad enough to encompass detaching the tube from the auxiliary core.  More discussion of the Grothouse translation is recommended.
Nevertheless, Agarwal demonstrates that at least the claimed negative form, surface roughness, and functional layer are conventional.  Agarwal also states the coefficient of thermal expansion for the mandrel/core and the coating, and the difference between those values meets the claimed coefficient of thermal expansion difference.  Lastly, Agarwal removes the functional layer from the mandrel.  In view of the similarity between the Grothouse layer and the Agarwal layer and the characteristics of the Grothouse functional layer, the Examiner maintains the view 
Other arguments over Fisher and Morales have been considered, but are moot over the revised rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742